DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 04/06/2022 has been acknowledged and entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 77 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No adequate support found for “the target area comprises a laser tracking mark comprising a tracking code to track the dental appliance during manufacturing of the dental appliance.” The instant specification discloses marking including readable information such as patient’s ID among other information. No such disclosure found for laser tracking mark comprising a tracking code as claimed.  For examination purpose, the claim is treated as the mark being information such as patient’s ID. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66- 68, and 71, 72, 74, 76 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0007386 (Mason et al.) in view of Mah (2017/0065372).
	Regarding claim 66, Mason et al. teaches a dental aligner appliance, comprising: an appliance body (e.g. Figure 3A, #300), at least a portion thereof formed from a material that is transparent to laser energy used to mark the body (e.g. polymeric material similar to applicant’s appliance materials); a target area capable for laser marking on the appliance body between an interior surface and an exterior surface of the body (Paragraph 0096 teaches an area treated light energy; Figures 3A, #310; Figure 3B; Paragraph 0088 teaches that Figure 3A and 3B are directed towards the same embodiment); and a particulate material within the target area (Paragraph 0096), the particulate material having a laser energy absorption characteristic that is greater than that of the material forming the appliance body without the particulate material (Paragraph 0096); wherein the target area comprises a laser mark (Paragraph 0096 teaches that either carbonization or foaming can occur within the material in the target area which “produces light marks” and also see [0048]). Mason further teaches a laser access area (the top surface Figure 3B, #332 can be considered the laser access area for the star shape or any image or words [0043])). 
	Mason et al. does not positively recite that the exterior surface at the laser access area has a rougher surface texture than a region of the exterior surface outside of the laser access area, wherein the rougher surface texture of the laser access area is configured to disperse laser energy from a laser beam at the target area as the laser beam interacts with the rougher surface texture.
	Mah teaches an orthodontic appliance (figure 3) including a laser access area (e.g. area that is textured/roughened 14/20). The textured/roughened area has a rougher surface texture than a region of the exterior surface outside of the laser access area (e.g. 12, 18), wherein the rougher surface texture of the laser access area is configured/capable to disperse laser energy from a laser beam at the target area as the laser beam interacts with the rougher surface texture. Mah discloses that transparent area 18 is allowing maximum transmission of laser energy and rough surface 20 to prevent an amount of laser energy from traversing the area 14. The rougher surface is capable of being selectively heating one or more areas within the target area when laser energy is applied to the appliance body.
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental appliance of Mason by providing a laser access area having a rougher surface texture than a region of the exterior surface outside of the laser access area as claimed as taught by Mah to prevent/minimize the laser energy transmission thru the appliance for untended stimulation of bone or tooth and to provide laser thru transparent areas to stimulate bone and teeth, and furthermore to allow selectively form ornamental design or wording on various layers of the roughened surface of appliance thru laser.   
	Regarding claim 67, Mason further teaches the particulate material is not present within a region of the appliance body adjacent to the target area (Paragraph 0089 teaches a portion that is clear and overlays the other layers, therefore this portion includes a region adjacent to the target area that does not comprise colored particulate material).
	Regarding claim 68, Mason further teaches wherein the particulate material comprises a pigment or dye (Paragraph 0096). 
	 Regarding claim 72, Mason et al. further teaches wherein the laser access area resides on a buccal side of the dental appliance (Figure 3B, #330 is the laser access area of #310 in Figure 3A; Paragraph 0043; Figure 3B appears to be the buccal side of the teeth). Mason et al. teaches that a person would choose a placement of the ornamental design so that it could easily be seen (Paragraph 0043). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental appliance of Mason et al. in view of Mah to include the buccal placement of the laser access area and ornamental design as taught by Mason et al. This would have been an obvious modification to make so that the design/ laser mark could be easily seen while the dental appliance is worn.
 	Regarding claim 74, Mason et al. further teaches wherein the laser mark comprises an alphanumeric character string (Paragraph 0043). 

	Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. in view of Mah as applied to claim 66 above, and in further view of US 2021/0038357 (Wang).
	Regarding claim 69, Mason et al. in view of Mah teaches all of the elements of the claimed invention as stated above for claim 66 but Mason et al. does not teach wherein the rougher surface texture is provided by a uniform pattern of surface features formed in the exterior surface.
	Wang teaches a dental appliance (Abstract) wherein a rough exterior surface texture is provide by a uniform pattern of surface features (Paragraph 0050; Figure 6, #450). The pattern can be useful in distributing light farther, or angling incoming light rays in certain ways (Paragraph 0052). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental appliance of Mason et al. in view of Knutson to include the uniform patterned roughness as taught by Wang. This would have been an obvious modification to make as it would allow the rough surface texture to diffuse and distribute the laser light further or angle it in an optimized fashion. 
	Regarding claim 70, Mason et al. in view of Mah and in further view of Wang teaches all of the elements of the claimed invention as stated above for claim 69 but does not teach wherein the uniform pattern is configured to disperse laser energy at the target area in a manner based on the laser energy's interaction with the uniform pattern.
	Wang teaches wherein the uniform pattern is configured to disperse laser energy at the target area in a manner based on the laser energy's interaction with the uniform pattern (Paragraph 0050; Paragraph 0052). Wang teaches that this uniform pattern can help distribute light in a homogeneous fashion (Paragraph 0048). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the dental appliance of Mason et al. in view of Knutson and in further view of Wang to include the configuration for light dispersal as taught by Wang. This would have been an obvious modification to make so that, if desired, a homogenous light dispersal in the target area could be achieved. 

	Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. in view of Mah as applied claim 66 above, and further in view of Tong etal.  US 2018/0303583.
	Regarding claim 73, Mason et al. in view of Mach teaches all of the elements of the claimed invention as stated above for claim 66 and Mason et al. further teaches the molar region is configured to be adjacent to a subject's molar when the dental appliance is worn by the subject and the premolar region is configured to be adjacent to the subject's premolar when the dental appliance is worn by the subject (Paragraph 0033 teaches the appliance can cover all of the teeth in the arch, which means it would have a region covering the premolars and the molars) but does not teach wherein the laser access area is on one or more of a molar and a premolar region of the dental appliance. 
	Tong et al. teaches a dental appliance (Abstract; Paragraph 0033) wherein a graphic design is on one or more of a molar and a premolar region of the dental appliance (Paragraph 0033, #106; Figure 1A). Tong et al. teaches that this placement is useful for providing treatment information to the practitioner (Paragraph 0033). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the laser access area, along with the rest of the ornamental design of Mason et al. in view of Mah to be on a molar or premolar region as taught by Tong et al. This would have been an obvious modification to make in order to provide treatment information to the practitioner. 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0007386 (Mason et al.) in view of Mah as applied to claim 66 above and further in view of US 3089487 (Enicks et al.).
Regarding claim 75, Mason et al. in view of Mah teaches all of the elements of the claimed invention as stated above for claim 66 but does not teach wherein the laser mark comprises information to track the dental appliance during manufacturing of the dental appliance.
Enicks et al. teaches a dental appliance (Column 1, lines 8-12) wherein a marking on the appliance comprises information to track the dental appliance during manufacturing (Figure 1, #16; Column 2 lines 39-43 states that the marking can identify a unique user by name, and therefore this marking would be unique for each appliance and therefore would be capable of helping identify individual appliances during manufacturing). Enicks et al. teaches that this would help in preventing the appliance from being mixed up with another user’s appliance.
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the laser mark of the dental appliance of Mason et al. in view of Mah to include information to track the dental appliance. This would have been an obvious modification to make as it would additionally prevent the appliance from being mixed up with other user’s similar appliances.
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0007386 (Mason et al.) in view of Mah and further in view of US 3089487 (Enicks et al.).
Mason et al. in view of Mah teaches all of the elements of the claimed invention as stated above but does not teach wherein the laser mark comprises tracking code to track the dental appliance during manufacturing of the dental appliance.
Enicks et al. teaches a dental appliance (Column 1, lines 8-12) wherein a marking on the appliance comprises information to track (e.g. tracking code) the dental appliance during manufacturing (Figure 1, #16; Column 2 lines 39-43 states that the marking can identify a unique user by name, and therefore this marking would be unique for each appliance and therefore would be capable of helping identify individual appliances during manufacturing). Enicks et al. teaches that this would help in preventing the appliance from being mixed up with another user’s appliance.
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the laser mark of the dental appliance of Mason et al. in view of Mah to include information to track the dental appliance. This would have been an obvious modification to make as it would additionally prevent the appliance from being mixed up with other user’s similar appliances.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772